 I wish to join previous speakers in 
congratulating Mr. Ganev on his election to the presidency. I am glad to see 
this important office occupied by a representative of one of Europe's new 
democracies. 
This year 13 new Members are joining our Organization: nine former 
Soviet republics as well as Bosnia and Herzegovina, Croatia, Slovenia and San 
Marino. Iceland sincerely welcomes them all and looks forward to working with 
them in this forum in the future. 
The present is in many ways a time of remarkable opportunities for the 
United Nations.' The continued improvement of the international situation has 
over the past year inspired our Organization with a bold new optimism. We now 
have a realistic chance of breathing new life into the United Nations Charter 
and working in concert for the betterment of the world we live in. It is a 
chance none of us can afford to miss. 

Since the last session of the General Assembly important strides have 
been made towards the establishment of a safer and more predictable 
international environment. Progress has been substantial in the area of 
arms control and disarmament. For over 40 years the peoples of the world 
have been haunted by the spectre of nuclear holocaust. Owing largely to 
the fundamental changes that have taken place in the former Soviet Union, 
the role of nuclear weapons is quickly diminishing. The announcement by 
Presidents Bush and Yeltsin last June of dramatic cuts in the strategic 
arsenals of their countries was an important milestone in this regard. 
The draft Convention on chemical weapons, adopted by the Conference on 
Disarmament earlier this month, represents another major step towards the 
eventual elimination of all types of weapons of mass destruction. 
The deterrence of war, a guiding principle of the cold war, is giving 
way to a different demand: the preservation of peace. As the emphasis 
shifts from military to economic and political means of obtaining 
security in effect from strategy to diplomacy the United Nations 
should also be given increasing scope for action. 
Diplomacy is bringing gains in regional disputes that have long been 
major issues on the United Nations agenda. In the Middle East a historic 
breakthrough has taken place with the initiation of the peace process 
started at Madrid. Forty-four years after the establishment of the State 
of Israel, Israelis and Palestinians are finally sitting at the same table 
and negotiating their differences. Setbacks notwithstanding, important 
steps have been taken by the Government of South Africa to abolish the 
notorious system of apartheid. 

Not least among the positive aspects of recent events is the growing 
recognition of the legitimate role of the United Nations in upholding 
collective security. In only four years the total of new United Nations 
peace-keeping operations has equalled the number of such operations over a 
period of 40 years previously. Clearly, however. United Nations 
peace-keeping will be viable only as long as the political will to deploy 
peace-keeping forces is matched by the resources to sustain them. 
A great deal has been achieved, raising hopes for the future of our 
Organization. But this is not the time for complacency. There are still 
serious stumbling blocks on the road to genuine peace and security. 
Overcoming them requires redoubled efforts by the world community and 
individual States. 
Reductions in nuclear arsenals, already agreed, will take years to 
accomplish. In the meantime, proliferation of dangerous weapons will 
continue apace, unless measures are taken to combat this menace 
effectively. Should our combined efforts fail, we may face a paradoxical 
situation in which the world becomes less dependent on nuclear weapons but 
at the same time more unstable and more militarized. 
Furthermore, violations of human rights and fundamental freedoms are 
still taking place on a large scale. The United Nations has been 
successful in the progressive development and codification of human 
rights. But setting standards is not enough. We must also ensure that 
they are respected. It is in that spirit that Iceland looks forward to 
next year's World Conference on Human Rights. We sincerely hope that the 
final outcome of the Conference will be a stepping stone towards a more 
effective implementation of human-rights standards all round the world. 

While the ice cap of the cold war has melted, national and ethnic 
rivalries have been rekindled, creating new dangers of regional 
instability. Ominous seeds of future intolerance and violence may have 
been sown through the appalling human-rights abuses and outright 
atrocities committed in some of the States of the former Yugoslavia. In a 
brutal conflict like the one we are witnessing in Bosnia and Herzegovina 
there are always shades of grey between black and white. No single party 
can be assigned sole responsibility. However, the territorial gains made 
by one of the parties, its overwhelming military superiority and the 
ethnic origin and number of refugees are uncontested facts which 
eloquently speak for themselves. 
All efforts unilaterally to change internationally recognized 
boundaries must be unreservedly condemned, as must the barbarous practice 
of "ethnic cleansing"- At the same time, all parties to the conflict must 
be brought to realize that a solution can be found only through peaceful 
means and not on the battlefield. The relevant measures of the Security 
Council, including sanctions imposed on the Federal Republic of 
Yugoslavia, must be scrupulously adhered to. In this context, Iceland 
welcomes the results of the recent London Conference and looks forward to 
its follow-up in Geneva. 
Tragic circumstances in the former Yugoslavia must not, however, be 
allowed to divert our attention from the deplorable situation which 
currently prevails in war-torn and famine-stricken Somalia. A quarter of 
Somali children have already died from malnutrition and disease this year, 
and a million more are similarly at risk in the coming months. Effective 
international coordination of relief efforts, including improved 
coordination between all relevant United Nations bodies, is the key to any 

improvement of the situation. Moreover, we must draw proper lessons from 
this unfortunate and disastrous experience and spare no effort to ensure 
that our Organization can respond in a timely and more effective manner to 
catastrophes like the one in Somalia. 
Returning to Europe, we find that parts of the legacy of the last 40 
years have not yet been successfully eradicated. Last year we welcomed 
the three Baltic States, Estonia, Latvia and Lithuania, as sovereign 
Members of the United Nations. The continued stationing of foreign troops 
on the soil of those countries without their consent and in the absence 
of a firm timetable for withdrawal remains, however, a source of serious 
concern. At their meeting in Bornholm last month the Prime Ministers of 
the five Nordic countries emphasized that the earliest possible withdrawal 
of foreign military forces from the three Baltic States would contribute 
to the stability of the region as a whole. Iceland welcomes the recent 
accord on a troop pull-out from Lithuania by August next year, and hopes 
that the agreement will herald an orderly, complete and unconditional 
withdrawal of foreign troops from all three Baltic States. 
Such anachronisms notwithstanding, the passing of the cold war has, 
on the whole, created new openings in the areas of economic, social and 
environmental cooperation. This applies not least in the area of trade. 
At a time when the virtues of free trade are extolled by East and West 
alike and the importance of having a clear and predictable framework for 
world trade is greater than ever, it is paradoxical that the Uruguay 
Round, launched more than six years ago, should be running two years 
behind schedule and even be in danger of imminent collapse. At stake are 
billions of dollars worth of world trade, as well as countless new job 

opportunities. We cannot afford to give up. Surrender would stall growth 
in the industrialized countries and slow down the integration of the 
developing countries and the countries of Central and Eastern Europe into 
the world trade system. We have to introduce the principles of free trade 
that have served us so well in industry into hitherto protected sectors, 
such as agriculture and fisheries. 
It would, of course, hardly be realistic to expect all 108 
participants in the Uruguay Round to be equally satisfied with the 
results. The essential point, however, is that a general agreement that 
all can live with is now within reach. As the Director-General of the 
General Agreement on Tariffs and Trade (GATT), Mr. Dunkel, recently 
pointed out, 
"the Uruguay Round is a single undertaking. The results are to be 
seen in an overall, integrated package. There is no pick and 
choose"-
A reasonably satisfactory groundwork has been laid for the years ahead. 

The future stability of world trade now hinges on two of the main 
players, the European Community and the United States. If they can reach 
agreement, the Uruguay Round will soon be concluded. If they do not, there 
are turbulent, even chaotic times ahead. Both players must shoulder their 
responsibilities towards the rest of the world. The issues that remain 
unresolved are not of a nature to justify yet another postponement, which 
would in fact mean the end of the Uruguay Round. 
We cannot afford to let the Uruguay Round founder on the unjustified 
claims of a rural minority for protection and subsidies. The contribution of 
agriculture to gross domestic product has dropped drastically in the developed 
world, but support for and protection of agriculture has increased. 
Free-trade forces in manufacturing and services are more advanced than they 
are in agriculture, and it is noteworthy that in recent years subsidies to 
manufacturing in the developed world have declined. 
Among the most important commitments embodied in the United Nations 
Charter is the determination of our countries to promote social progress and 
better standards of living in conditions of greater freedom. But over the 
last 10 years social conditions in a number of countries have actually 
declined. More than 1 billion people live in absolute poverty. What is 
needed is for all nations represented in the Assembly to rise above their 
disagreements and act together to relieve the plight of those living under 
conditions of abject misery. Iceland supports, therefore, the proposal to 
convene a world summit for social development in 1995. 
This year marks the end of the United Nations Decade of Disabled 
Persons. The implementation of the objectives of the World Programme of 
Action has, when all is said and done, been disappointing. We must respect 

our pledges to the world's half billion persons with disabilities and recommit 
ourselves to the objective of creating equal opportunities for all people. 
In the past few years we have become increasingly aware of the 
interrelationship between the state of the environment and advances in human 
rights and social development. As was already noted by that distinguished 
representative of the best tradition of European humanism, Willy Brandt, 
12 years ago: 
"It can no longer be argued that protection of the environment is an 
obstacle to development. On the contrary, the care of the natural 
environment is an essential aspect of development". 
The success of efforts to deal with global environmental problems and a 
long-term strategy to achieve sustainable development will depend in large 
part on how we manage population growth. At the present growth rate the human 
race is likely to double in less than half a century. Obviously, all nations, 
rich and poor alike, owe it to succeeding generations to cooperate in 
achieving a major revision of social policies in the field of population 
control. 
The United Nations Conference on Environment and Development in Rio de 
Janeiro was a landmark event, as was evidenced by the wide participation in 
the Conference. Its achievements provide a sound basis for further work. In 
order to safeguard our planet from otherwise-inevitable ecological disaster, 
we must agree on targets and measures that will lead us towards sustainable 
development. 
During the past year there have been no indications that the state of the 
global environment is improving or that we have managed to turn the tide. On 
the contrary, findings earlier this year which show a further depletion of 
ozone in the stratosphere are of great concern. Recent disclosures of massive 

discharges of radioactive waste and other hazardous materials into the Barents 
and Kara Seas from the former Soviet Union could also be an indication of an 
ecological time bomb. These and many similar dangers have made the Earth 
appear smaller than ever before and demonstrate the need for enhanced 
international cooperation and stronger national commitment to environmental 
protection. 
Turning to the follow-up to the Rio Conference, Iceland considers the 
prevention of marine pollution, as well as efforts to ensure sustainable 
utilization of all marine living resources, to be of fundamental importance. 
The oceans are not only a crucial part of the respiratory system of our planet 
but also an indispensable source of food for mankind. The requirements of 
basic human subsistence make it imperative that the living resources of the 
sea remain available for human consumption. Moreover, marine resources could 
become one of the most important assets of developing countries as they strive 
for sustainable development. Iceland therefore particularly welcomes the 
unanimous decision taken at the Rio Conference to convene an international 
conference to address the prevention of marine pollution from land-based 
sources. 
As pollution endangers our natural environment, so there are other 
noxious influences which threaten to corrupt our societies from within. Drug 
abuse is a global problem which threatens the security and stability of many 
countries and is a serious social problem in most countries of the world. The 
drug problem is'a multi-faceted one. We must continue to fight, with real 
solutions which touch on all its facets, including ways to diminish demand, 
production and trafficking. Drug-trafficking is increasingly an organized 
crime, victimizing mainly our youth. More effective leadership, based on a 

more definite mandate from the United Nations International Drug Control 
Programme, is clearly called for. 
In my opening words, I referred to a time of remarkable opportunities for 
the United Nations. Before concluding, I feel it is appropriate to return to 
those unique circumstances in the context of the tasks and challenges ahead. 
Now more than ever, the United Nations has the potential to become a more 
credible and effective world Organization for the benefit of all humankind. 
But the moment must be seized. There is a need to revamp the United Nations 
from within, to consolidate the Organization politically and concentrate on 
more effective management. This is necessary, not least in order for the 
Organization to regain and maintain the trust of its Member States. 
Furthermore, we must adapt the United Nations to the new demands posed by the 
growing number of Member States, the radical changes on the international scene 
and the growing interdependence of States since the Second World War. 
The Secretary General's recent report entitled "An Agenda for Peace" 
points the way. Let us be mindful of his observation that States Members of 
the United Nations are fortunate in having been given a second chance to 
create the world envisioned in the Charter, a chance denied with painful 
consequences the members of the League of Nations. 